MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Dec 19 2018, 8:27 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bruce W. Graham                                         Curtis T. Hill, Jr.
Graham Law Firm P.C.                                    Attorney General of Indiana
Lafayette, Indiana
                                                        Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Desmond R. Brown,                                       December 19, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1361
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        79D02-1706-F3-12



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018                 Page 1 of 14
                                       Statement of the Case
[1]   Desmond Brown appeals his convictions following a jury trial for two counts of

      possession of a narcotic drug, one as a Level 4 felony and one as a Level 5

      felony; possession of methamphetamine, as a Level 5 felony; two counts of

      resisting law enforcement, one as a Level 6 felony and one as a Class A

      misdemeanor; carrying a handgun without a license, as a Class A

      misdemeanor; and possession of marijuana, as a Class B misdemeanor. Brown

      presents the following issues for our review:


              1.      Whether the trial court erred under the Fourth
                      Amendment to the United States Constitution when it
                      admitted evidence that law enforcement had seized after a
                      traffic stop.

              2.      Whether two of his convictions violate the prohibition
                      against double jeopardy.

              3.      Whether his sentence is inappropriate in light of the nature
                      of the offenses and his character.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                 Facts and Procedural History
[3]   On June 19, 2017, Lafayette Police Department Officer Grant Leroux was on

      patrol near the Red Roof Inn, which was known to Officer Leroux as a location

      of frequent drug activity and prostitution. At approximately 11:00 p.m., Officer

      Leroux saw a man, later identified as Monty Pride, get into the driver’s seat of a

      red Nissan Altima that was parked outside of the hotel and running. Brown

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 2 of 14
      was riding as a front seat passenger in the car. Officer Leroux followed the

      Altima a short distance, but he was not able to keep up with it. Officer Leroux

      then notified other officers in the area to watch for the Altima, and Officers

      Shawn Verma and Joshua Ricks, who were in one patrol car together, saw it

      and followed it on Columbia Street. The officers saw Pride commit a traffic

      infraction, namely, impeding traffic by straddling the two lanes of westbound

      traffic, both when the car was stopped at a stoplight and when it proceeded past

      the intersection with 9th Street.


[4]   Officers Verma and Ricks initiated a traffic stop of Pride’s car. The officers

      asked Pride and Brown for identification, which they provided. Officer Ricks

      detected the odor of raw marijuana inside the car, and he contacted Officer

      Leroux, who was on patrol with a trained police dog, and asked him to come to

      the scene. While Officer Ricks was writing a citation for the traffic infraction,

      Officer Leroux arrived and directed his dog to sniff around the car. The dog

      alerted to the presence of drugs by the driver’s side door. Accordingly, the

      officers asked Pride and Brown to exit the car, which they did. Officer Leroux

      read the Miranda rights to Pride, while Brown sat down on some steps nearby.

      Officers searched the car, and, inside the trunk, they found a lunch box

      containing marijuana and pills that they suspected to be ecstasy. Officers also

      found a backpack containing clothes and a digital scale, and they found a box

      of 9mm-caliber ammunition in the trunk.


[5]   Officer Leroux proceeded to read the Miranda rights to Brown, and Brown then

      told Officer Leroux that the clothing in the backpack was his, but he denied

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 3 of 14
      knowledge of the digital scale. Officer Leroux, with assistance from Officer

      Kevin Price, attempted to conduct a pat-down search of Brown’s body to look

      for weapons, but Brown pulled away from Officer Price and ran from the scene.

      As a result of Brown’s forceful movements against Officer Price, Officer Price

      fell and sustained injuries. Officer Leroux and other officers ran after Brown

      and tackled him to the ground. After they had placed Brown in handcuffs, they

      searched his person and found a loaded .38 caliber pistol in his pants pocket.

      Officers also found baggies containing marijuana and what appeared to be

      heroin in Brown’s pockets. Subsequent forensic analysis confirmed that Brown

      had marijuana and 9.93 grams of heroin on his person, and the lunch box

      contained marijuana and methamphetamine.


[6]   The State charged Brown with three counts of possession of methamphetamine,

      one as a Level 3 felony, one as a Level 4 felony, and one as a Level 5 felony;

      two counts of possession of a narcotic drug, one as a Level 4 felony and one as

      a Level 5 felony; two counts of resisting law enforcement, one as a Level 6

      felony and one as a Class A misdemeanor; carrying a handgun without a

      license, as a Class A misdemeanor; and possession of marijuana, as a Class B

      misdemeanor. Prior to trial, Brown filed two motions to suppress the evidence,

      but the trial court denied those motions. At the conclusion of his trial on April

      10, 2018, a jury found Brown guilty of all charges but the two counts of

      possession of methamphetamine, one as a Level 3 felony and one as a Level 4

      felony. The trial court entered judgment of conviction on each guilty verdict,

      but the court noted that the convictions for possession of a narcotic drug, as a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 4 of 14
      Level 5 felony, and resisting law enforcement, as a Class A misdemeanor, each

      “merged” with other convictions. Appellant’s App. Vol. II at 14. Following a

      sentencing hearing, the trial court imposed an aggregate term of fourteen and

      one-half years, with thirteen years executed and one and one-half years

      suspended to probation. This appeal ensued.


                                         Discussion and Decision
                                        Issue One: Fourth Amendment

[7]   Brown contends that the State violated his Fourth Amendment rights when it

      seized Pride’s car, which raises a “question[] of law we review de novo.” Redfield

      v. State, 78 N.E.3d 1104, 1106 (Ind. Ct. App. 2017) (quotation marks omitted),

      trans. denied. “[A]s a general matter[,] determinations of reasonable suspicion

      and probable cause should be reviewed de novo on appeal,” while “findings of

      historical fact” underlying those determinations are reviewed “only for clear

      error.”1 Ornelas v. United States, 517 U.S. 690, 699 (1996).


[8]   Brown first asserts that law enforcement officers violated his Fourth

      Amendment rights because the traffic stop “was the direct result of racial

      profiling.” Appellant’s Br. at 14. But Brown has not preserved this issue for




      1
         In his brief on appeal, Brown frames his Fourth Amendment argument as a contention that the trial court
      abused its discretion when it admitted the evidence officers found pursuant to the traffic stop. Indeed, both
      parties assert that our standard of review is for an abuse of discretion, as that is our typical standard of review
      for challenges to the admission of evidence. See Brown v. State, 770 N.E.2d 275, 280 (Ind. 2002). But the
      issues in this appeal are constitutional questions and, as such, we review them de novo. See, e.g., Guilmette, 14
      N.E.3d at 40.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018                     Page 5 of 14
      our review. As the State correctly points out, at no time did Brown allege or

      argue racial profiling to the trial court, either in his motions to suppress the

      evidence or at trial. The issue is waived. See Washington v. State, 808 N.E.2d

      617, 625 (Ind. 2004).


[9]   Brown next asserts that law enforcement officers violated his Fourth

      Amendment rights because they did not have reasonable suspicion to initiate

      their traffic stop of Pride’s vehicle. The Fourth Amendment to the United

      States Constitution protects citizens from unreasonable searches and seizures.

      U.S. Const. amend. IV.


              Our jurisprudence reflects two types of police encounters that
              implicate Fourth Amendment protection: the investigatory stop
              and the custodial arrest. Clark v. State, 994 N.E.2d 252, 261 (Ind.
              2013). An investigatory stop is generally brief in duration and is
              constitutionally permissible so long as the law enforcement
              officer “has a reasonable suspicion supported by articulable facts
              that criminal activity ‘may be afoot.’” United States v. Sokolow,
              490 U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989) (quoting
              Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 20 L. Ed. 2d 889
              (1968)). The custodial arrest constitutes a greater restriction
              upon the subject’s liberty and requires a commensurately greater
              justification: probable cause. Clark, 994 N.E.2d at 261.


      State v. Keck, 4 N.E.3d 1180, 1184 (Ind. 2014). Further, as we explained in Bell

      v. State, 81 N.E.3d 233, 236-37 (Ind. Ct. App. 2017), trans. denied:


              Indiana law allows pretextual traffic stops when the officer has
              observed a traffic violation. See Mitchell v. State, 745 N.E.2d 775,
              787 (Ind. 2001) (pretextual traffic stops not unconstitutional


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 6 of 14
               “even if the officer may have an ulterior motive of furthering an
               unrelated criminal investigation”).

               In Indiana, “[w]henever a law enforcement officer believes in
               good faith that a person has committed an infraction or
               ordinance violation, the law enforcement officer may detain that
               person for a time[.]” Ind. Code § 34-28-5-3. “[A] traffic stop and
               limited search is permissible where an officer has at least
               reasonable suspicion that a traffic law, or other law, has been
               violated.” Sanders v. State, 989 N.E.2d 332, 335 (Ind. 2013), reh'g
               denied.


[10]   Here, the question is whether the police had reasonable suspicion to support a

       brief investigatory stop, i.e., a “Terry stop,” of Pride’s vehicle.


               When determining whether an officer had reasonable suspicion
               for a Terry stop, we consider whether “the totality of the
               circumstances” presented “a particularized and objective basis”
               for the officer’s belief that the subject was engaged in criminal
               activity. Sellmer [v. State], 842 N.E.2d [358,] 360 [(Ind. 2006)]
               (internal citations omitted). If an officer observes a driver
               commit a traffic violation, he has probable cause—and thus also the
               lesser included reasonable suspicion—to stop that driver. [State
               v.] Quirk, 842 N.E.2d [334,] 340 [(Ind. 2006)].


       Id. (emphasis added).


[11]   At trial, Officer Verma testified that he had observed Pride commit two traffic

       infractions, namely, driving with a broken taillight (Ind. Code § 9-19-6-4 (2018))

       and driving while obstructing vehicular traffic (I.C. § 35-44.1-2-13(c)). We

       agree with Brown that the evidence is insufficient to show that Pride had




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 7 of 14
       violated the taillight statute.2 But we agree with the State that the evidence is

       sufficient to show that Pride had violated Indiana Code Section 35-44.1-2-13(c)

       to justify the traffic stop.


[12]   In particular, Indiana Code Section 35-44.1-2-13(c) provides that a person who

       unreasonably obstructs vehicular or pedestrian traffic commits a Class C

       infraction. At trial, Officer Verma testified that Pride’s


                vehicle was occupying two (2) lanes of travel. The vehicle was
                traveling westbound down Columbia Street. [They] intercepted
                the vehicle at 14th and Columbia. When [they] got behind it, uh,
                it was initially in the very right lane and then it started to move
                towards the left and stayed right in the middle occupying both
                lanes of travel. It came to a red light stop at 9th and Columbia at
                the intersection. When it stopped at the intersection, it was still
                occupying both lanes of travel to the point for [them] to stay
                behind the vehicle, [they] were also occupying two (2) lanes of
                travel, other vehicles behind [them] could not pick a lane to go in
                and they had to kind of just stay behind [the officers] at that
                point.


       Tr. Vol. II at 141-42. This evidence is sufficient to show that the officers had

       conducted a lawful traffic stop based on reasonable suspicion that Pride had



       2
         Indiana Code Section 9-19-6-4 provides in relevant part that a motor vehicle must be equipped with at least
       two taillights mounted on the rear that emit “red light[s] plainly visible from a distance of five hundred (500)
       feet to the rear.” Here, the testimony and other evidence showed that Pride’s car had one fully functioning
       red taillight and one red taillight with a partial break in it, causing some white light to be emitted from the
       taillight. A photograph showing the illuminated broken taillight shows that both red and white light was
       emitted. In Kroft v. State, 992 N.E.2d 818, 821 (Ind. Ct. App. 2013), we stated that, under the statute, there is
       no requirement about “only” red light being visible from a distance of 500 feet. And the evidence is
       insufficient to show an infraction under the statute where, as here, the State does not present evidence that
       the taillight “did not emit red light plainly visible from a distance of 500 feet to the rear.” Id. We cannot say
       that the evidence is sufficient to show a violation of Indiana Code Section 9-19-6-4. See id.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018                   Page 8 of 14
       committed a traffic violation by unreasonably obstructing vehicular traffic.

       Accordingly, Brown has not shown any violation of his Fourth Amendment

       rights.3


                                         Issue Two: Double Jeopardy

[13]   Next, Brown contends, and the State agrees, that, in an attempt to avoid double

       jeopardy concerns, the trial court improperly “merged” two of his convictions

       listed on the abstract of judgment. In particular, the jury found Brown guilty of

       two counts of possession of a narcotic drug, one as a Level 4 felony and one as

       a Level 5 felony, and the State argued to the trial court that the Level 5 felony

       was a lesser-included offense of the Level 4 felony and that the Level 5 offense

       should “merge” with the Level 4 offense. Tr. Vol. III at 104. Likewise, the

       State argued that the guilty verdict for the Class A misdemeanor resisting law

       enforcement count should merge with the Level 6 felony resisting law

       enforcement count.


[14]   “Entry of conviction for both an offense and its lesser-included offenses ‘is

       impermissible under both state and federal double jeopardy rules.’” Whitham v.




       3
         Brown asserts on appeal that the traffic stop also violated his rights under Article 1, Section 11 of the
       Indiana Constitution. But Brown does not provide any independent analysis under that provision of the law
       and facts. Accordingly, we conclude that Brown has not preserved for appellate review any independent
       claim under Article 1, Section 11. See Wilkins v. State, 946 N.E.2d 1144, 1147 (Ind. 2011) (“Because he
       provides no authority or independent analysis supporting a separate standard under the state constitution,
       any state constitutional claim is waived.”). Insofar as Brown may have preserved a claim under Article 1,
       Section 11 for our review, for the same reasons his federal rights were not violated, neither were his rights
       under Article 1, Section 11, and we affirm the trial court on this issue as well.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018                Page 9 of 14
       State, 49 N.E.3d 162, 168 (Ind. Ct. App. 2015) (quoting Wentz v. State, 766

       N.E.2d 351, 359-60 (Ind. 2002)), trans. denied. Further, as we have explained:


               If a trial court does not formally enter a judgment of conviction
               on a [finding] of guilty, then there is no requirement that the trial
               court vacate the “conviction,” and merger is appropriate.
               Townsend v. State, 860 N.E.2d 1268, 1270 (Ind. Ct. App. 2007)
               (quoting Green v. State, 856 N.E.2d 703, 704 (Ind. 2006)).
               However, if the trial court does enter judgment of conviction on a [guilty
               finding], then simply merging the offenses is insufficient and vacation of
               the offense is required. See id.; Green, 856 N.E.2d at 704; Gregory v.
               State, 885 N.E.2d 697, 703 (Ind. Ct. App. 2008) (where trial court
               entered judgments of conviction on jury’s verdicts of guilty for
               dealing and conspiracy, then later merged the convictions for
               double jeopardy reasons, such merging without also vacating the
               conspiracy conviction was insufficient to cure the double
               jeopardy violation).


       Kovats v. State, 982 N.E.2d 409, 414-15 (Ind. Ct. App. 2013) (emphasis added).


[15]   Applying Kovats in a subsequent appeal, we held:


               Here, in a document captioned “Judgment,” the trial court noted
               that [the defendant] was guilty on both counts before determining
               that Count II merged into Count I. Under these circumstances,
               we conclude the court entered judgment on the convictions, and
               merger was insufficient to remedy the double jeopardy violation.
               See Kovats[,] 982 N.E.2d [at 415] (determining that the trial court
               entered judgment on multiple convictions and that merger
               without vacatur was inadequate). We thus remand this case with
               instructions to vacate the conviction of Count II, operating with a
               blood alcohol content of .15 or more.


       West v. State, 22 N.E.3d 872, 875 (Ind. Ct. App. 2014), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 10 of 14
[16]   The same is true here. In a document captioned “Abstract of Judgment,” the

       trial court listed the dispositions of the Level 5 felony possession of a narcotic

       drug count and the Class A misdemeanor resisting law enforcement count as

       “Conviction Merged.” Appellant’s App. Vol. II at 14. This was not a sufficient

       remedy to the apparent double jeopardy concern. West, 22 N.E.3d at 875.

       Accordingly, we reverse and remand with instructions to vacate Brown’s

       convictions for Level 5 possession of a narcotic drug and Class A misdemeanor

       resisting law enforcement.


                                            Issue Three: Sentence

[17]   Finally, Brown contends that his sentence is inappropriate in light of the nature

       of the offenses and his character. Indiana Appellate Rule 7(B) provides that

       “[t]he Court may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” The Indiana Supreme Court has recently reiterated that:


               The principal role of appellate review should be to attempt to
               leaven the outliers . . . but not achieve a perceived “correct”
               result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
               2008). Defendant has the burden to persuade us that the
               sentence imposed by the trial court is inappropriate. Anglemyer v.
               State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
               decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


       Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 11 of 14
[18]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

       regard a sentence as inappropriate at the end of the day turns on “our sense of

       the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Id. at 1224.

       Deference to the trial court “prevail[s] unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[19]   Again, the trial court ordered Brown to serve an aggregate sentence of fourteen

       and one-half years, with thirteen years executed. As part of his sentence, the

       court imposed the maximum term of twelve years for Brown’s Level 4 felony

       conviction, I.C. § 35-50-2-5.5, as well as the maximum term of two and one-half

       years for his Level 6 felony conviction, I.C. § 35-50-2-7. In support of Brown’s

       aggravated sentence, the court relied on his “significant criminal history,” lack

       of remorse, prior probation violations, that he committed this offense while on

       parole from the State of Illinois, and that “he was arrested [for] another offense

       while out on bond for this case.” Appellant’s App. Vol. II at 10.


[20]   Brown asserts that his sentence is inappropriate in light of the nature of the

       offenses because “there is nothing necessarily aggravating or mitigating about

       the offense[s].” Appellant’s Br. at 26. And, with respect to his character,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 12 of 14
       Brown emphasizes his “extensive family support,” his “difficult neighborhood

       circumstances” during his childhood, his parenting of his children, and his

       remorse. Appellant’s Br. at 27.


[21]   We cannot say that Brown’s sentence is inappropriate in light of the nature of

       the offenses. When officers attempted to arrest Brown, he pushed an officer to

       the ground, causing injuries to the officer, and fled the scene. Officers had to

       chase him into the middle of a traveled city street and tackle him to get him into

       handcuffs. Brown had a loaded firearm on his person, and he possessed

       marijuana, heroin, and digital scales. Those facts suggest that Brown was not

       in possession of the drugs for his personal use. See, e.g., McGuire v. State, 613

       N.E.2d 861, 864 (Ind. Ct. App. 1993) (stating that circumstantial evidence of

       intent to deliver drugs includes possession of a large quantity of drugs, large

       amounts of currency, scales, plastic bags, and other paraphernalia), trans. denied.


[22]   Likewise, we cannot say that Brown’s sentence is inappropriate in light of his

       character. Brown’s lengthy criminal history, without more, is sufficient to

       justify his sentence. The trial court listed his prior criminal convictions as

       follows: “prior felony convictions for attempted aggravated discharge of a

       firearm in 2008, aggravated unlawful use of a weapon in 2008, unlawful

       possession of a weapon as a felon in 2012 and in 2016, and armed habitual

       criminal in 2016.” Tr. Vol. III at 110. In addition, the court noted that Brown

       had “a series of petitions to revoke probation[; he] committed this offense while

       [he was] on parole for an offense in Illinois[;] and [he was] also arrested while

       out on bond on this case for another case up in Chicago.” Id. In sum, Brown

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 13 of 14
       has consistently shown an inability to live a law-abiding life, and we decline his

       request to revise his sentence.


[23]   Affirmed in part, reversed in part, and remanded with instructions.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1361 | December 19, 2018   Page 14 of 14